          Case 1:20-cv-00545-RC Document 21 Filed 08/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
VLADIMIR KARA-MURZA,                          )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       Civil Action No. 20-0545 (RC)
                                              )
DEPARTMENT OF JUSTICE,                        )
                                              )
       Defendant.                             )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of July 14, 2021, Plaintiff Vladimir Kara-Murza and

Defendant United States Department of Justice respectfully submit this Joint Status Report in this

Freedom of Information Act (“FOIA”) case. This case involves Plaintiff’s July 2018 FOIA request

to the Federal Bureau of Investigation seeking records regarding Plaintiff, between May 2015 and

July 2018. See ECF No. 1 ¶ 18.

       On July 1, 2021, Defendants provided Plaintiff with a draft Vaughn Index. The parties

are conferring to assess whether any remaining issues can be resolved without the intervention of

the Court. To permit the parties to continue their discussions, the parties jointly propose that

they file another status report on or before September 1, 2021.
         Case 1:20-cv-00545-RC Document 21 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021             Respectfully submitted,

                                   /s/ Andrew E. Siegel
                                  Stephen G. Rademaker, DC Bar # 386922
                                  Andrew E. Siegel, DC Bar # 1029365
                                  Samuel R. Howe (admitted pro hac vice)
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street, N.W.
                                  Washington, DC 20001-4956
                                  Telephone: (202) 662-6000
                                  srademaker@cov.com
                                  asiegel@cov.com
                                  showe@cov.com

                                  Counsel for Plaintiff



                                  CHANNING D. PHILLIPS
                                  D.C. Bar No. 415793
                                  United States Attorney

                                  BRIAN P. HUDAK
                                  Acting Chief, Civil Division

                                  By: /s/ Thomas W. Duffey
                                  THOMAS W. DUFFEY
                                  Assistant United States Attorney
                                  Civil Division
                                  U.S. Attorney’s Office, District of Columbia
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  Telephone: (202) 252-2510
                                  thomas.duffey@usdoj.gov

                                  Counsel for Defendant




                                      2
